DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai et al (US 2014/0267218; hereinafter Pai).
•	Regarding claim 1, Pai discloses a multiplexer circuit (figure 4) comprising: 
a plurality of first transistors sequentially arranged along a first direction and each having a first terminal, a second terminal, and a control terminal (elements 451-458 in figure 4 and ¶s 44-47), 
wherein the first terminals of the first transistors are coupled to a plurality of source lines (note the relationship between at least elements 451 and P11 in figure 4 and ¶ 44), and the second terminals of the first transistors are coupled to a source driver (¶ 31); 
a plurality of first control lines extending along the first direction and disposed on a first side of the first transistors along a second direction perpendicular to the first direction (at least one of the combinations of elements 221-223 and elements 226-228 in in figure 4); 
a plurality of second control lines extending along the first direction and disposed on a second side of the first transistors along the second direction (at least one of the combinations of elements 231-233 and elements 236-238 in in figure 4); 
note the relationship between one of (elements 221-223, 226-228, and 451-453) and (elements 231-233, 236-238, and 456-458) in figure 4); and 
a plurality of second transmission lines respectively coupled between the control terminals of a second group of the first transistors and the second control lines (note the relationship between the other of of (elements 221-223, 226-228, and 451-453) and (elements 231-233, 236-238, and 456-458) in figure 4).
•	Regarding claim 20, Pai discloses a display panel (figure 1) comprising: 
a pixel array having a plurality of source lines and a plurality of pixels arranged in an array (figure 1 and ¶ 29); and 
the multiplexer circuit according to claim 1 (element 180 in figure 1 and element 200 in figures 2 and 4 and ¶s 30 and 44), 
the multiplexer circuit being coupled between the pixel array and the source driver (note the relationship between elements 122, 140, and 180 in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pai, in view of Li (US 2017/0039972).
•	Regarding claims 2 and 6, Pai discloses everything claimed, as applied to claim 1.  However, Pai fails to disclose the details of line widths.


Li discloses where: 
Claim 2:	line widths of the first control lines along the second direction are alternately set as a first line width and a second line width smaller than the first line width (figure 5a and ¶ 73).
Claim 6:	line widths of the second control lines along the second direction are alternately set as a first line width and a second line width smaller than the first line width (figure 5a and ¶ 73).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pai according to the teachings of Li, for the purpose of reducing a coupling capacitance between two overlapping conductors (¶ 73).
•	Regarding claims 3-5 and 7-10, Pai, in view of Li, discloses everything claimed, as applied to claims 2 and 6.  Additionally, Pai discloses where:
Claim 3:	the first transmission lines respectively interlace the first control lines (figure 4). 
Claim 4:	the first transmission lines respectively interlace the first control lines (figure 4).
Claim 5:	each of the first transmission lines interlaces a certain number of the first control lines (figure 4).
Claim 7:	the second transmission lines respectively interlace the second control lines (figure 4).
Claim 8:	the second transmission lines respectively interlace the second control lines (figure 4).
Claim 9:	each of the second transmission lines interlaces a certain number of the second control lines (figure 4).
Claim 10:	the multiplexer circuit further comprises: 
	a plurality of data input lines coupled between the second terminals of the first transistors and the source driver (note the arrows in figure 1 and 4), 
	the number of the first transistors is a multiple of the number of the data input lines (note the relationship between the number of arrows and the number of transistor elements in figure 4).

	In the same field of endeavor, Li discloses where: 
Claim 3:	at least one of the first control lines interlacing the corresponding first transmission lines has the second line width (at least suggested by ¶ 73). 
Claim 4:	all of the first control lines interlacing the corresponding first transmission lines have the second line width (at least suggested by ¶ 73).
Claim 5:	when the number of the first control lines interlacing the respective first transmission lines is greater than or equal to a critical value, at least one of the first control lines interlacing the respective first transmission lines has the second line width (at least suggested by ¶ 73; where the critical value is 1), and 
	when the number of the first control lines interlacing the respective first transmission lines is less than the critical value, all of the first control lines interlacing the first transmission lines have the first line width (at least suggested by ¶ 73).
Claim 7:	at least one of the second control lines interlacing the corresponding second transmission lines has the second line width (at least suggested by ¶ 73).
Claim 8:	all of the second control lines interlacing the corresponding second transmission lines have the second line width (at least suggested by ¶ 73).
Claim 9:	when the number of the second control lines interlacing the respective second transmission lines is greater than or equal to a critical value, at least one of the second control lines interlacing the respective second transmission lines has the second line width (at least suggested by ¶ 73; where the critical value is 1), and 
	when the number of the second control lines interlacing the respective second transmission lines is less than the critical value, all of the second control lines interlacing the second transmission lines have the first line width (at least suggested by ¶ 73).
Claim 10:	all of the second control lines respectively interlacing the data input lines have the second line width (at least suggested by ¶ 73).
Li, for the purpose of reducing a coupling capacitance between two overlapping conductors (¶ 73).

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 11, where “a plurality of second transistors sequentially arranged along the first direction, the second control lines being disposed along the second direction between the first control transistors and the second transistors” and “a plurality of third control lines extending along the first direction, the second transistors being disposed along the second direction between the second control lines and the third control lines”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.  Claims 12-19 are objected to based on their dependence from claim 11.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Zhou (US 2018/0330653) discloses a demultiplexer circuit having two parallel rows of transistors separated by control lines (see at least figure 1B), but do not disclose the aforementioned limitations.
b.	Ma et al (US 2017/0345384) disclose a demultiplexer circuit having two parallel sets of control lines located on either side of two parallel rows of transistors (see at least figure 3), but do not disclose the aforementioned limitations.
c.	Zhao et al (US 2018/0108285) disclose a demultiplexer circuit having two parallel sets of control lines, one of which is located between two parallel rows of transistors (see at least figure 6), but do not disclose the aforementioned limitations.
Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/17/2021